Exhibit 10.56

SECOND AMENDMENT TO LEASE

Execution

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is dated November 17, 2009
between SIX TOWER BRIDGE ASSOCIATES, a Pennsylvania limited partnership
(“Landlord”), and NEUROMED PHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”).

BACKGROUND

Landlord and Tenant entered into a Lease dated July 31, 2005 (the “Lease”), as
amended by First Amendment to Lease dated August 20, 2006, for approximately
5,200 rentable square feet (RSF) on the 4th floor (the “Demised Premises”) of
Six Tower Bridge, 161 Washington Street, Conshohocken, Pennsylvania (the
“Building”). The Extended Term commenced September 1, 2006 and expires on
December 31, 2009.

Tenant has requested a short-term extension of the Extended Term of the Lease
and Landlord has agreed to extend the Term for a period of twelve (12) months,
commencing January 1, 2010 and expiring December 31, 2010.

Landlord and Tenant have agreed that this Lease shall be amended to extend the
Extended Term upon the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1. Incorporation of Recital; Certain Defined Terms. The Background set forth
above is incorporated into and made a part of this Agreement by this reference.
Terms capitalized, but not defined, herein shall have the same meaning given to
such terms in the Lease.

2. Demised Premises. The Demised Premises consist of approximately 5,200
rentable square feet (RSF) on the 4th floor, as shown on the attached Exhibit
“A-1”.

3. Second Extended Term. The Extended Term for the Premises be further extended
to commence January 1, 2010 and shall expire on December 31, 2010 (“the “Second
Extended Term”).

4. Base Rent. Commencing on January 1, 2010, the Base Rent shall become $28.75
per RSF for the Second Extended Term, amounting to $12,458.33 monthly, plus
electricity, payable as set forth in the Lease.

5. Additional Rent. Tenant shall continue to pay Additional Rent as provided in
Sections 5 and 6 of the Lease for the Second Extended Term, except that the
“Base Operating Cost Per Square Foot” is agreed to be the Operating Costs for
Calendar Year 2010 and the “Base Tax Per Square Foot” is agreed to be the Real
Estate Taxes per square foot for Calendar Year 2010.

The term “Base Operating Costs” as used herein, shall mean the Operating
Expenses for Calendar Year 2010, excluding the following: 1) snow and ice
removal in excess of $.02 per RSF, 2) costs of security in excess of $.13 per
RSF, whether such excess costs arise from additional security services,
additional equipment or fixtures or other measures designed to improve security
in excess of that provided as of the date of this Lease, 3) insurance
deductibles and uninsured costs related to floods, casualty, acts of God, acts
of war and other similar events, 4) costs of compliance with laws, regulations,
ordinances and other legal requirements, and interpretations thereof, not in
effect on the date hereof,

 

1



--------------------------------------------------------------------------------

including, without limitation, any portion of such compliance included in
Operating Expenses under this subsection thereof and 5) other costs of
responding to emergency or dangerous conditions.

6. Condition of Demised Premises. Tenant shall accept the Demised Premises in
their then condition “as is” for the Second Extended Term. Any other alterations
shall be in accordance with Tenant Construction Documents or materials and
installation information provided by Tenant and approved by Landlord. The
Minimum Tenant Finish Standards, as set forth in Exhibit “C” of the Lease, shall
be utilized for any alterations.

7. Third Extended Term. a) Provided no Event of Default under this Lease has
occurred and is continuing, Tenant shall have the right and option, exercisable
by giving Landlord written notice thereof at least six (6) months prior to the
expiration of the Second Extended Term, to extend the Term for an additional
period of three (3) years (the “Third Extended Term”) and, upon the giving of
such notice, this Lease shall automatically be extended for such three (3) year
period. The Third Extended Term shall be upon the same covenants, agreements,
provisions, terms and conditions as the Second Extended Term except that the
Base Rent for the Third Extended Term shall be at the then market rent of the
Premises as determined in Section 7(b) below, except there shall be no further
right to extend. In the event that Tenant fails to give such notice to Landlord
as herein provided, this Lease shall automatically terminate at the end of the
Second Extended Term and Tenant shall have no further right or option to extend
this Lease. Upon the determination of the Base Rent for the Third Extended Term,
Landlord and Tenant shall enter into a revision of this Lease by amendment
hereof to set forth the amount of Base Rent during the Third Extended Term. Any
additions, alterations or redecorations to the Demised Premises during the Third
Second Extended Term shall be made at Tenant’s sole cost and expense.

(b) As used herein, the term “Market Rent” is agreed to be the amount of rent
expressed in U.S. dollars and cents per rentable square foot, which Landlord has
established as the base rent to be charged for leases of comparable office space
in the Building, or, if no space is available in the Building, at the Building’s
then scheduled Base Rent. In determining “Market Rent” Landlord shall be
obligated to take into account the following factors: i) That Landlord and
prospective tenant are typically motivated and the Landlord and prospective
tenant are well informed and well advised and each is acting in what it
considers its own best interest; ii) that the Premises are being let for
immediate occupancy and use “as is” with no additional work by Landlord; and
iii) that the Landlord will experience no “down time” by leasing to Tenant and
Tenant will incur no relocation or costs of refitting new premises elsewhere for
its purposes.

8. Brokers. Tenant represents to Landlord that it has engaged CB Richard Ellis
(“Broker”) as its broker in connection with the transaction contemplated by this
Amendment. Landlord shall pay any commissions owing to Broker with respect to
the Second Extended Term pursuant to a separate agreement between Landlord and
Broker. Tenant and Landlord each represents to the other that it has not dealt
with any broker or agent, other than Broker, in connection with this Amendment
and the transaction contemplated hereby.

9. Parking. During the Second Extended Term, Tenant shall have the parking
rights as set forth in the Lease.

10. Assignment. On or about November 17, 2009, Tenant will become a wholly-owned
subsidiary of CombinatoRx, Incorporated, a Delaware corporation (“CombinatoRx”)
in a merger transaction (“the Merger”). Landlord hereby consents to the
assignment of the Lease by Tenant due to the Merger , and also agrees that such
assignment due to such Merger shall not be deemed an event of

 

2



--------------------------------------------------------------------------------

default under the Lease.

11. Other Terms and Conditions. All of the other terms and conditions of the
Lease not inconsistent with the provisions of this Amendment shall apply for the
Second Extended Term.

12. Lease Ratified. Except as amended hereby or inconsistent with the provisions
hereof, the Lease is hereby ratified and confirmed.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

WITNESSES:

     LANDLORD:     

SIX TOWER BRIDGE ASSOCIATES, a Pennsylvania

limited partnership

 

 

By:

   SIX OLIVER TOWER ASSOCIATES,         Managing General Partner;   

 

 

By:

   SIX OLIVER TOWER CORPORATION,        General Partner  

 

   

/s/ Donald W. Pulver

      

By:

   Donald W. Pulver, President

 

  TENANT:      NEUROMED PHARMACEUTICALS, INC.     

By:

  

/s/ Christopher Gallen

        Christoper Gallen, President and CEO   

 

3



--------------------------------------------------------------------------------

EXHIBIT “A”

Floor Plan – Demised Premises